 
 
I 
108th CONGRESS 2d Session 
H. R. 4687 
IN THE HOUSE OF REPRESENTATIVES 
 
June 24, 2004 
Mr. Kind (for himself and Mr. Osborne) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend part C of title XVIII of the Social Security Act to require Medicare Advantage (MA) organizations to pay for critical access hospital services and rural health clinic services at a rate that is at least 101 percent of the payment rate otherwise applicable under the Medicare Program. 
 
 
1.Minimum payment rate by Medicare Advantage organizations for critical access hospital services and rural health clinic services 
(a)In generalSection 1857(e) of the Social Security Act (42 U.S.C. 1395w–27(e)) is amended by adding at the end the following: 
 
(4)Payments for inpatient and outpatient critical access hospital services and rural health clinic servicesA contract under this section with an MA organization for the offering of an MA plan shall require the organization to provide for a payment rate under the plan for inpatient and outpatient critical access hospital services and for rural health clinic services furnished to enrollees of the plan (whether or not the services are furnished pursuant to an agreement between such organization and a critical access hospital or a rural health clinic) that is not less than 101 percent of the applicable payment rate established for such services under part A or part B.. 
(b)Effective dateThe amendments made by this section shall apply to Medicare Advantage contract years beginning on or after January 1, 2005. 
 
